Citation Nr: 9903401	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-28 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
characterized as elevated blood sugar.

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for hypothyroidism, 
hyperparathyroidism and parathyroid adenoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran, who had active 
service from February 1943 to May 1946, and from November 
1947 to May 1974, appealed that decision to the Board.

The veteran's claim for service connection for 
hypothyroidism, hyperparathyroidism and parathyroid adenoma 
is discussed in the REMAND following the ORDER below.

The Board notes that the veteran was scheduled for a hearing 
before the Board in Washington, D.C., in October 1998.  
However, in correspondence received that same month, the 
veteran informed the Board that because of health problems he 
would not be able to attend.  The claims have since been 
referred to the Board for review.


FINDINGS OF FACT

1. The veteran was diagnosed with diabetes mellitus during 
service.

2.  The veteran has been diagnosed with diabetes mellitus at 
a June 1997 VA examination.

3.  The veteran has seasonal allergies.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred during service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

2.  The veteran's claim for service connection for allergies 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.380 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post- service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997).  
Diabetes mellitus has been defined as a chronic disease in 
38 U.S.C.A. § 1101(3)(West 1991).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

For the reasons that follow, the Board finds that the 
evidence supports the veteran's claim for service connection 
for diabetes mellitus.  However, the Board also finds that 
the veteran's claim for service connection for allergies is 
not well grounded, and must be denied on this basis.

I. Diabetes Mellitus

On a December 1972 annual physical examination report, a 
United States Air Force physician diagnosed the veteran with 
adult onset of diabetes mellitus; the diabetes mellitus was 
described as being controlled with a 1200 calorie ADA diet 
with excellent results.  An attached flight surgeon summary 
found that the veteran then had mild adult onset of diabetes 
mellitus, which was well controlled.  That diagnosis was 
continued in an October 1973 annual physical examination 
report.  However, in an aeromedical summary dated 
contemporaneously with the October 1973 report, another 
military physician stated that in light of the absence of a 
family history of diabetes, as well as prior test results, a 
January 1973 test result showing diabetes mellitus was not 
tenable.  Reference was also made to several glucose 
tolerance tests conducted subsequent to the January 1993 test 
in question which the examiner apparently felt did not 
indicate diabetes mellitus.  An April 1974 record from a 
United States Navy physician found that an April 1974 glucose 
tolerance test did not represent diabetes mellitus under 
regulations established by the United States Navy or the 
United States Marine Corps.

A February 1977 treatment record from the United States Navy, 
generated in response to the treatment of a mass on the base 
of the thumb, noted a fasting blood sugar level of 109.  In 
March 1978, it was noted that the veteran's three hour 
glucose tolerance test was compatible with early diabetes 
mellitus.  A June 1978 United States Navy treatment record 
recorded that the veteran had diet controlled diabetes 
mellitus of recent onset.  As a result of this claim, the 
veteran was provided a VA examination in June 1997.  The 
veteran was then diagnosed with non-insulin dependent 
diabetes mellitus, diet controlled.  The examiner also 
diagnosed the veteran with probable peripheral neuropathy 
secondary to diabetes mellitus.  

The veteran was provided a hearing before an RO hearing 
officer in January 1998.  The veteran testified that he was 
diagnosed with diabetes in the last year or so of his 
service.  Further, the veteran testified that he was pleased 
that although the Air Force had determined that he did have 
diabetes according to their guidelines, the Navy who 
conducted the veteran's retirement physical examination found 
that the veteran did not have the disease because the Navy 
guidelines contained different criteria for judging what 
findings established diabetes.  He indicated that a diagnosis 
of diabetes in service would have interfered with his flying 
status and his military career as a pilot, and would also 
impact his ability to find civilian employment after he 
retired.  He stated, however, that his blood sugar remained 
elevated on retirement and that it remained high within the 
year following retirement as he went for check ups 
approximately every three months.  He stated that the 
diagnosis during this time remained diabetes mellitus, 
controlled by diet. 

In light of the above, the Board finds that service 
connection for diabetes mellitus is warranted.  The Board 
notes that the veteran was diagnosed with diabetes mellitus 
in service which was described as well-controlled with diet.  
Although later glucose tolerance testing in service was 
interpreted as not being reflective of diabetes mellitus, 
such results may have been more indicative of a subclinical 
condition rather than reflective of the absence of the 
disease.  Moreover, the veteran testified that it was only 
determined by the Navy that he did not have diabetes in 
service due to the fact that the Air Force and the Navy had 
different standards for what constituted diabetes.  Further, 
the veteran testified that his blood sugar continued to be 
high within the year following his retirement, and that he 
continued to be diagnosed as having diabetes mellitus which 
was controlled with diet.  Based on a careful review of the 
record, the Board finds the veteran's testimony and 
statements in this case regarding this issue to be credible.  
Certainly, post-service medical records document that the 
veteran was again diagnosed as having diabetes mellitus only 
several years after service and that it was mild and diet 
controlled.  Thus, based on a thorough review of the record, 
the Board finds that the evidence is in relative equipoise as 
to whether the onset of the veteran's diabetes mellitus was 
during the veteran's military service.   

Based on the foregoing, and resolving all doubt in the 
veteran's favor, the Board finds that the evidence indicates 
that it is at least as likely as not that the veteran's 
diabetes mellitus is of service origin.  Accordingly, the 
Board finds that service connection for diabetes mellitus is 
warranted.

II. Allergies

38 C.F.R. § 3.380 (1998) provides that diseases of allergic 
etiology, including bronchial asthma and urticaria, may not 
be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Further, 
seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals. The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  Id.

Towards the end of his military career, the veteran had 
complaints of sinus congestion.  In July 1974, the veteran 
was referred to Charles H. Banov, M.D.  Dr. Banov noted that 
an allergenic skin test of the veteran was positive for house 
dust, alternaria, hormodendrum, penicillium and a composite 
of other inhalent allergens.  Dr. Banov stated that the 
overall results reflected more than simple dermographism or 
simple over-reactive skin.  Dr. Banov also noted that he felt 
that the veteran had a certain irritative degree of 
pharyngitis that could have been initiated and accentuated by 
smoking.  However, he also reported that there was certainly 
some degree of atopy that existed.  He concluded that with 
adequate voice rest, elimination of environmental exposures 
and hyposensitization, he hoped that the veteran would 
improve.  

The veteran informed the examiner who performed the June 1997 
VA examination that he had had allergies that had been 
present for some years, with most noted during his military 
service.  He indicated that in service, he was found to be 
allergic to both dust and mold which resulted in a runny nose 
and puffiness in the right eye.  Currently, however, he 
reported seasonal changes mainly involving pollen.  Based on 
this history, the examiner diagnosed allergies to dust, 
mites, molds and other allergens.

The veteran informed an RO hearing officer in January 1998 
that he received injections during service as treatment for 
allergies, and that skin testing reflected allergies to dust 
and mold, as well as other, minor allergies.  Finally, the 
veteran also related some symptoms of his allergies, such as 
clogged sinuses.

In light of the above, the Board must find that this claim is 
not well grounded.  In this respect, the Board notes that 
38 C.F.R. § 3.380 states that seasonal allergies are 
generally considered not to be a chronic disorder.  In this 
regard, the most contemporary medical evidence of record, the 
June 1997 VA examination report, noted a history of seasonal 
allergies, mostly to pollen.  That is, when pollen is absent, 
the veteran does not have an allergic reaction.  The veteran 
did not give any evidence to the contrary at his RO hearing.  
In light of the fact that the veteran's allergies appear to 
be acute and seasonal in nature, the Board finds that with 
the application of relevant regulatory authority, cited 
above, the veteran's disorder is not chronic in nature.  
Accordingly, the Board must conclude as that the veteran has 
not presented a claim which is plausible, the claim is 
therefore, not well grounded, and must be denied on this 
basis.

In denying the claim as not well grounded, the Board 
recognizes that the issue is being disposed of in a manner 
that differs slightly from that employed by the RO, which 
denied the claim on the merits.  However, the Court has held 
that "when a RO does not specifically address the question 
of whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the [appellant] solely from the omission of the well 
grounded analysis."  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  

Finally, the Board notes that it has not been made aware of 
any outstanding evidence which could serve to well ground the 
veteran's claim for service connection.  In any event, the VA 
has no duty to assist in the absence of a well-grounded 
claim.  Epps, 126 F.3d at 1468; Grivois v. Brown, 6 Vet. App. 
136, 140 (1994).  Finally, there is no further duty on the 
part of VA to inform the veteran of the evidence necessary to 
complete his application for the benefit sought.  38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. 
Cir. 1997).


ORDER

Service connection for diabetes mellitus is granted.

Service connection for allergies is denied.


REMAND

The veteran's service medical records reflect that he had a 
left renal calculus (kidney stone) that passed spontaneously 
in October 1971, after spending five days in the hospital.  
In December 1972, hyperglycemia was considered a diagnosis, 
possibly due to coffee intake prior to examination.

In September 1978, the veteran sought treatment at a United 
States Navy hospital.  Possible evaluation for 
hyperparathyroidism was noted, and a follow up appointment 
was recommended.  A November 1979 report diagnosed the 
veteran with "R/O" hyperparathyroidism.  In July 1981, a 
Navy clinician noted that the veteran almost certainly had 
hyperparathyroidism, and he was scheduled for neck 
exploratory surgery.

The veteran underwent the neck exploration in September 1981 
at the North Trident Regional Hospital of Charleston, South 
Carolina.  The veteran was diagnosed with primary 
hyperparathyroidism and parathyroid adenoma involving the 
right upper parathyroid.  A June 1982 follow up record from 
that facility stated that the veteran's history really dated 
back to the time of his in-service kidney stone, and the 
record made reference to the 1972 diagnosis of mild 
hyperglycemia.  That record further noted that a second renal 
calculus was passed in 1980.  The current diagnoses were also 
reviewed.

In light of the above, and in particular the June 1982 record 
from the North Trident Regional Hospital, the Board finds 
that further information may assist the Board in making an 
informed decision, and thus this claim is REMANDED to the RO 
for the following actions:

1.  The RO is requested to ask the 
veteran to provide the names and contact 
addresses of the clinicians who provided 
the treatment to him as a result of the 
1980 renal calculus.  After obtaining any 
necessary authorization and consent, the 
RO is requested to obtain all treatment 
records surrounding the 1980 renal 
calculus removal.

2.  Thereafter, the RO is requested to 
refer the entire record to an appropriate 
VA physician and request an opinion as to 
whether it is at least as likely as not 
that the veteran had a thyroid disorder 
and parathyroid disorder that initially 
became manifest in service.  In this 
regard, the examiner is specifically 
asked if the renal calculus that the 
veteran passed in 1971 was the first 
manifestation of a thyroid or parathyroid 
disorder.  The examiner is also 
specifically asked to explain the 
significance of the 1972 diagnosis of 
hyperglycemia, later developing renal 
calculus and primary hyperparathyroidism, 
and parathyroid adenoma involving the 
right upper parathyroid.  The complete 
rationale for each opinion expressed 
should be set forth.  Since it is 
imperative "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1998), the claims file 
must be made available to the VA 
physician during review of the evidence.

3.  Thereafter, the RO is requested to 
readjudicate the veteran's claim for 
service connection.  If the benefit 
sought is not granted in full, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded an appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of this claim, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to be considered with his current appeal.  
No action is required of the veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 7 -


